Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155568(10)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  ALEXANDER R. SPITZER,                                                                                   Kurtis T. Wilder,
          Plaintiff,                                                                                                  Justices
                                                                     SC: 155568
  v                                                                  AGC: 2096-14
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff to extend the time for filing
  his reply to defendant’s answer and to respondent’s brief in opposition is GRANTED.
  The reply will be accepted as timely filed if submitted on or before June 20, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 2, 2017
                                                                               Clerk